Case 3:20-cv-00777-BJD-JBT Document 7 Filed 01/21/21 Page 1 of 2 PageID 117




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION



    DANIEL WRIGHT,

           Petitioner,
    v.                                          CASE NO. 3:20-cv-777-BJD-JBT

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

           Respondent.


                          NOTICE OF APPEARANCE

      Notice is hereby given that Anne C. Conley, Assistant Attorney General

appears in this action as counsel for Respondent. All future correspondents and

electronic notifications should be address to Anne C. Conley, Esquire.



                                            Respectfully submitted,
                                            ASHLEY MOODY
                                            ATTORNEY GENERAL

                                            /s/ Anne C. Conley
                                            ANNE C. CONLEY
                                            ASSISTANT ATTORNEY
                                            GENERAL
                                            Florida Bar No. 0770670
Case 3:20-cv-00777-BJD-JBT Document 7 Filed 01/21/21 Page 2 of 2 PageID 118




                                          OFFICE OF THE ATTORNEY
                                          GENERAL
                                          PL-01, The Capitol
                                          Tallahassee, FL 32399-1050
                                          (850) 414-3300
                                          (850) 922-6674 (Fax)

                                          COUNSEL FOR RESPONDENT




                         CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system, and that I furnished a copy hereof by

Electronic Mail to; Michael Ufferman, Esquire at ufferman@uffermanlaw.com and

Joseph Hamrick, Esquire at joseph.s.hamrick@gmail.com, on this 21st day of

January 2021.



                                    /s/ Anne C. Conley
                                    Anne C. Conley
                                    Assistant Attorney General
